 

Exhibit 10.4

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (as amended from time to time, this “Purchase
Agreement”) dated as of March 16, 2016, is by and among InspireMD, Inc., a
Delaware corporation (the “Company”), and the persons or entities identified on
Schedule A hereto (which persons or entities, with any of their successors or
assignees, are hereinafter referred to individually as a “Purchaser” and
collectively as the “Purchasers”).

 

RECITALS

 

A.           WHEREAS, the Company has filed with the U.S. Securities and
Exchange Commission a registration statement on Form S-3 (File No. 333-191875)
including a related prospectus dated November 27, 2013 (the “Base Prospectus”),
for the registration of certain securities under the Securities Act of 1933, as
amended (the “Securities Act”); and

 

B.           WHEREAS, on March 15, 2016, the Company filed a preliminary
prospectus supplement to the Base Prospectus (the “Preliminary Prospectus”)
related to a firm commitment underwritten offering (the “Offering”) of units
(“Units”) of securities, each such Unit consisting of (a) one share of the
Company’s common stock (the “Common Stock”) and (b) a warrant, which warrant is
each exercisable to purchase 0.5 shares of Common Stock (the “Warrants”);

 

C.           WHEREAS, the Purchasers wish to purchase from the Company at the
Closing (as defined below), and the Company wishes to sell to the Purchasers at
the Closing, such number of Units at a price per Unit equal to the Offering
Price (as defined below) that would result in aggregate gross proceeds to the
Company of $609,500 (the “Aggregate Proceeds”); and

 

D.           WHEREAS, each Purchaser has agreed to purchase such number of
non-registered Units having an aggregate purchase price equal to such
Purchaser’s Commitment Amount (as defined below) and the Company has agreed to
sell such number of Units on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Purchase Agreement, the parties hereto, intending to be legally bound,
agree as follows:

 

Article I
PURCHASE OF COMMON STOCK

 

1.1         Purchase and Sale of the Common Stock to the Purchasers.

 

(a)          On or prior to the Closing (as defined below), the Company shall
have authorized the sale and issuance to the Purchasers of such number of Units
equal to the quotient of (x) the Aggregate Proceeds and (y) the Offering Price
in accordance with this Agreement. For purposes of this Agreement, the “Offering
Price” means the price per Unit at which the Units are offered and sold to the
public in the Offering.

 

 

 

 

(b)          Subject to and upon the terms and conditions set forth in this
Purchase Agreement and in reliance on the representations and warranties set
forth or referred to herein, the Company agrees to issue and sell to each
Purchaser, and each Purchaser agrees to purchase from the Company, at the
Closing, if such Closing occurs, the number of Units equal to the quotient of
(x) the amount set forth opposite the name of such Purchaser on Schedule A
attached hereto under the caption “Commitment Amount” (with respect to each
Purchaser, its “Commitment Amount”) and (y) the Offering Price.

 

(c)          The purchase price per Unit payable by each Purchaser for the Units
purchased by it at the Closing under this Purchase Agreement shall be the
Offering Price. The aggregate purchase price for all Units to be issued and sold
by the Company to the Purchasers pursuant to this Section 1.1 shall be $609,500.

 

1.2         The Closing.

 

(a)          The closing of the sale and purchase of the Units (the “Closing”)
under this Purchase Agreement shall occur concurrently with the closing of the
Offering. At the Closing, if such Closing occurs, subject to the terms and
conditions hereof, the Company shall deliver the Units to each Purchaser and
each Purchaser shall deliver its Commitment Amount to the Company by wire
transfer of immediately available funds. The parties agree that the delivery of
this Purchase Agreement on the date hereof and any other documents at the
Closing may be effected by means of an exchange of signatures by facsimile or
electronic mail with original copies to follow by mail or courier service.

 

Article II
rEPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby makes the following representations and warranties to the
Purchasers.

 

2.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted and as currently proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

2.2           Corporate Power and Authority; Authorization; Enforceability. All
corporate action necessary for the authorization of this Purchase Agreement and
the performance of all obligations of the Company hereunder has been taken or
will be taken prior to the Closing. This Purchase Agreement has been duly
executed and delivered by the Company and constitutes the valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors' rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies (the “Enforceability Exceptions”). When issued, the Warrants included
in the Units will be duly executed and delivered by the Company and constitute
the valid and legally binding obligation of the Company, enforceable in
accordance with their terms subject to the Enforceability Exceptions.

 

2 

 

 

2.3           No Conflict. Neither the authorization, execution, delivery or
performance of this Purchase Agreement, the consummation of the transactions
contemplated hereby, or the sale, issuance and delivery of the Units will
conflict with or result in a breach of or default under (or with due notice or
lapse of time or both would result in a default under) the Company's certificate
of incorporation or by-laws, as currently in effect, or any statute, law, rule,
regulation, judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority.

 

2.4           Valid Issuance. (A) Upon issuance against payment of the purchase
price therefor, the shares of Common Stock included in the Units, and (B) when
issued upon exercise of the Warrants included in the Units in accordance with
the terms thereof, the shares of Common Stock issuable upon exercise of the
Warrants included in the Units (the “Warrant Shares”), in each case, will be
duly authorized, validly issued, fully paid and non-assessable.

 

Article III
REPRESENTATION AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser hereby severally and not jointly represents and warrants to the
Company with respect to such Purchaser as follows:

 

3.1           Authorization. The execution, delivery and performance by such
Purchaser of this Purchase Agreement have been duly authorized by all requisite
corporate, partnership or other action on the part of such Purchaser. This
Purchase Agreement has been duly executed and delivered by such Purchaser or on
behalf of such Purchaser by a duly authorized representative of such Purchaser
and constitutes valid and legally binding obligations of such Purchaser
enforceable against such Purchaser in accordance with its terms subject to the
Enforceability Exceptions.

 

3.2           Investment Purpose; Restrictions. Such Purchaser is purchasing the
Units for its own account, for investment and not with a view to the
distribution thereof, nor with any present intention of distributing the same.
Such Purchaser understands and acknowledges that none of the Units, the Common
Stock and Warrants included in the Units, or the Warrant Shares (collectively,
the “Securities”) have been registered under the Securities Act, or applicable
state securities laws and those Securities therefore cannot be resold unless
they are subsequently registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration is available. Such
Purchaser further represents that it understands and agrees that all
certificates evidencing any Securities, whether upon initial issuance or upon
any permitted transfer thereof, shall bear a legend, prominently stamped or
printed thereon, reading substantially as follows:

 

3 

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED BY ANY PERSON, INCLUDING A PLEDGEE, UNLESS
(1) EITHER (A) A REGISTRATION WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (2) THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS

 

3.3           Information. Such Purchaser has been furnished with or has had
access to all information it has requested from the Company and has had an
opportunity to review the books and records of the Company and to discuss with
management of the Company its business and financial affairs and has generally
such knowledge and experience in business and financial matters and with respect
to investments in securities of development-stage companies so as to enable it
to understand and evaluate the risks of such investment and form an investment
decision with respect thereto; provided, however, that the foregoing shall in no
way affect, diminish, or derogate from the representations and warranties made
by the Company hereunder or the right of such Purchaser to rely thereon. Such
Purchaser acknowledges and agrees that neither the Placement Agent nor any
affiliate of the Placement Agent has provided such Purchaser with any
information or advice with respect to the Units nor is such information or
advice necessary or desired. Neither the Placement Agent nor any affiliate has
made or makes any representation as to the Company or the quality of the Units.
In connection with the issuance of the Units to such Purchaser, neither the
Placement Agent nor any of its affiliates has acted as a financial advisor or
fiduciary to such Purchaser.

 

3.4           Accredited Investor. Such Purchaser is an “accredited investor”
within the meaning set forth in Rule 501 under the Securities Act, is capable of
evaluating the merits and risks of the transactions contemplated hereunder and
is able to bear the economic risks of its investment in the Securities.

 

3.5           Use of Placement Agent. Such Purchaser has been advised that the
Company has retained Dawson James Securities, Inc. as its placement agent for
this offering (“Placement Agent”), and that the Company has agreed to pay the
Placement Agent a placement agent fee of 8% of the Aggregate Proceeds, to
reimburse the Placement Agent for its expenses up to $25,000 and to issue the
Placement Agent warrants to purchase up to 5% of the number of shares of common
stock sold in this offering. The Placement Agent warrants will be exercisable at
any time and from time to time, in whole or in part, during the period
commencing six months following the consummation of this offering, and ending
five years from the consummation of this offering, at a price per share equal to
125% of the Offering Price. The Placement Agent warrants will provide for a
cashless exercise provision.

 

Article IV
CONDITIONS

 

4.1           Conditions to Purchasers’ Obligations at each Closing. Purchasers’
obligations under Article I of this Purchase Agreement are subject to the
satisfaction of the following conditions:

 

4 

 

 

(a)          Representations and Warranties True; Performance of
Obligations.          The representations and warranties made by the Company in
Article II hereof shall be true and correct in all material respects as of the
Closing;

 

(b)          Legal Investment. At the time of the Closing, the sale and issuance
of the Securities contemplated by this Purchase Agreement shall be legally
permitted by all laws and regulations to which Purchasers and the Company are
subject;

 

(c)          Consents, Permits, and Waivers. At or prior to the time of the
Closing, the Company shall have obtained any and all consents, permits and
waivers necessary or appropriate for consummation of the transactions
contemplated by this Purchase Agreement;

 

(d)          Delivery of the Common Stock. Following receipt of the purchase
price for the Units, the Company shall irrevocably instruct its transfer agent
to deliver to each Purchaser a certificate representing the shares of Common
Stock included in the Units purchased by such Purchaser and the Company will
deliver certificates evidencing the Warrants included in such Units; and

 

(e)          Offering. The Offering shall close concurrently with the sale and
issuance of the Units hereunder.

 

4.2         Conditions to Obligations of the Company. The Company’s obligations
under Article I of this Purchase Agreement are subject to the satisfaction of
the following conditions:

 

(a)          Representations and Warranties True. The representations and
warranties in Article III made by the Purchasers shall be true and correct as of
the Closing;

 

(b)          Legal Investment. At the time of the Closing, the sale and issuance
of the Securities contemplated by this Purchase Agreement shall be legally
permitted by all laws and regulations to which Purchasers and the Company are
subject;

 

(c)          Consents, Permits, and Waivers. At or prior to the time of the
Closing, the Company shall have obtained any and all consents, permits and
waivers necessary or appropriate for consummation of the transactions
contemplated by this Purchase Agreement;

 

(d)          Purchase Price Delivery. The Company shall have received from each
Purchaser the Purchase Price for the Units being purchased by such Purchaser
hereunder in immediately available funds; and

 

(e)          Offering. The Offering shall close concurrently with the issuance
of the Units hereunder.

 

5 

 

 

Article V
MISCELLANEOUS

 

5.1           Amendments and Waivers. This Purchase Agreement may be amended,
and any term or provision of this Purchase Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only upon the written consent of the Company and Purchasers holding at least a
majority of the aggregate number of Units to be purchased hereunder.

 

5.2           Successors and Assigns. This Purchase Agreement may not be
assigned, conveyed or transferred without the prior written consent of the
Company. Subject to the foregoing, the rights and obligations of the Company and
each Purchaser under this Purchase Agreement shall be binding upon and benefit
their respective permitted successors, assigns, heirs, administrators and
transferees. The terms and provisions of this Purchase Agreement are for the
sole benefit of the parties hereto and their respective permitted successors and
assigns, and are not intended to confer any third-party benefit on any other
person.

 

5.3           Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing, and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or, in the case of facsimile or electronic mail
notice, when received, or, in the case of a nationally recognized courier
service, one business day after delivery to such courier service, addressed as
follows in the case of the Company and the Purchasers or to such other address
as may be hereafter notified by the respective parties hereto:

 

Company: InspireMD, Inc.   321 Columbus Avenue   Boston, MA 02116   Attn:
President and Chief Executive Officer     With a copy to: Haynes and Boone, LLP
  30 Rockefeller Plaza, 26th Floor   New York, New York 10112   Attn: Rick A.
Werner, Esq.     Purchasers: To the addresses set forth on the signature pages  
hereto

 

5.4           Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

5.5           Counterparts. This Purchase Agreement may be executed by one or
more of the parties to this Purchase Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6 

 

 

5.6           Severability. Any provision of this Purchase Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

5.7           Integration. This Purchase Agreement represents the entire
agreement of the Company and the Purchasers with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Company or the Purchasers relative to the subject matter hereof not
expressly set forth or referred to in this Purchase Agreement.

 

5.8           Governing Law. This Purchase Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without giving effect to the conflicts of law principles thereof.

 

5.9           Jurisdiction and Service of Process. Any legal action or
proceeding with respect to this Purchase Agreement shall be brought in the
courts of the State of Delaware or of the United States of America for the
District of Delaware. By execution and delivery of this Purchase Agreement, each
of the parties hereto accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each of
the parties hereto irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the party at its address set
forth in Section 5.3 hereof.

 

[Remainder of Page Intentionally Left Blank]

 

7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

  COMPANY:       INSPIREMD, INC.       By: /s/ Craig Shore     Craig Shore    
Chief Financial Officer

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

PURCHASER:

 

Name of Purchaser:    

 

Signature:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Purchaser:  

 

Address for Notice:  

 

Commitment Amount:  

 

 

 

 

 

SCHEDULE A

 

List of Purchasers

 

Purchasers   Commitment Amount       Sol J. Barer, Ph.D.           James J.
Loughlin           Paul S. Stuka           Campbell Rogers    

 

 

